—Order, Supreme Court, New York County (Leland BeGrasse, J.), entered April 22, 1994, which granted respondents’ motion to dismiss this proceeding to enforce a charging lien pursuant to Judiciary Lax? § 475, unanimously modified, on the law, to the extent of authorising and directing the discontinued respondent escrowee Jones Hirseh Connors & Bull to pay the escrow fund it holds to respondents, and otherwise affirmed, without costs.
Since the consent to change attorneys confirming petitioner’s withdrawal did not allow him a charging lien, he must resort to a plenary action to enforce Ms contractual right to a fee (cf., People v Keeffe, 50 NY2d 149, 156-157). The petition having been properly dismissed, the escrowed portion of the settlement funds must be released to respondents. Concur— Eosenberger, J. P., Wallaeh, Kupferman, Ross and Williams, JJ.